OPINION OF THE COURT
PER CURIAM.
The sole issue on appeal is whether a transcript of the trial is unavailable thereby depriving appellant of a right to a meaningful appeal. Appellant admits that audio tapes of the trial are available, but contends they are inadequate to present what transpired at trial. Appellee disputes this contention. Neither the tapes, nor attempts to transcribe them were furnished for our review. Even if a transcript is unavailable, appellant must attempt to recreate the portions of the record necessary to the issues on appeal pursuant to Rule 9.200(a)(3) and 9.200(b)(4), Florida Rules of Appellate Procedure before he can claim that his right to appeal has been denied. In most cases these *43rules provide a reasonable framework for recreating portions of the record that are necessary to a meaningful appeal.
In cases where that is not true, reversal for a new trial may be required.
AFFIRMED. McNEAL, R., PETERSON, E., TOMBRINK, R., concur.